Citation Nr: 0908507	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as a stiff neck. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
migraine headaches. 

4.  Entitlement to service connection for dysthymic and 
anxiety disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disorder and for a stiff 
neck, and that denied petitions to reopen final disallowed 
claims for service connection for migraine headaches and for 
dysthymic and anxiety disorders. 

In February 2005, the Veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in 
November 2005. 

In December 2007, the Board reopened the claim for an anxiety 
disorder and remanded all claims for further development.  
The claims are now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar 
spine first manifested many years after service and is not 
related to any aspect of service including a fall in 1967.  

2.  The Veteran's degenerative joint disease of the cervical 
spine with neck muscle stiffness first manifested many years 
after service and is not related to any aspect of service 
including a fall in 1967.  

3.  In February 1994, the RO denied service connection for 
migraine headaches.  The RO properly mailed notice of the 
decision to the Veteran's last known address.  The Veteran 
did not express disagreement within one year, and the 
decision became final. 

4.  Evidence received since 1994, although new, is not 
material to an unestablished relationship between the 
Veteran's current headaches and episodic treatment in service 
and does not raise a reasonable possibility of substantiating 
a claim for service connection for migraine headaches. 

5.  The Veteran's dysthymic and anxiety disorders first 
manifested many years after service and are not related to 
any aspect of service.     


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008). 

2.  The criteria for service connection for a cervical spine 
disorder, including degenerative joint disease, claimed as a 
stiff neck, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008). 

3.  A February 1994 RO decision that denied service 
connection for migraine headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

4.  New and material evidence has not been received to reopen 
a final disallowed claim for service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The criteria for service connection for dysthymic and 
anxiety disorders have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.314 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

In correspondence in July 2003, December 2003, and February 
2008, the RO provided notices that met the requirements 
except that the notices did not provide information on the 
criteria for assignment of a rating or effective date.  
However, the Board concludes that such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disorders.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In July 2003, the RO provided a notice that 
discussed the requirements for new and material evidence to 
reopen a claim for service connection for migraine headaches 
but did not provide the reason for the previous denial.  
Therefore, the duty to notify was not satisfied prior to the 
initial unfavorable decision.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of an adequate notice 
followed by readjudication of the claim).   

In this case, in February 2008, the Appeals Management Center 
(AMC) provided adequate notice that informed the Veteran of 
the reason for the previous denial and the evidence necessary 
to reopen and substantiate the claim.  The AMC readjudicated 
the petition to reopen the claim in a supplemental statement 
of the case in November 2008 and provided an opportunity to 
respond.  Although the notice letter was not sent before the 
initial decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.    For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served as a security guard at several U.S. Air 
Force bases.  He contends that he injured his back and neck 
in a fall from a bus in service and that his headache 
symptoms first manifested in service.  He also contends that 
his anxiety and depressive disorders were the result of 
sexual assaults, harassment, and discrimination in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses and arthritis).
Lumbar and Cervical Spine Disorders

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any back or neck injuries or 
disorders in service.  

In a December 1967 letter, an orthopedic physician at a 
private hospital in Scotland stated that he had examined the 
Veteran for injuries sustained in a fall the previous day.  
The report did not indicate the circumstances of the fall.  
The physician diagnosed a fracture of the carpal scaphoid and 
applied a cast.  Ten days later, a military examiner noted 
that the Veteran reported a fall while in Scotland and that a 
cast had been applied to his right thumb and hand.  A 
radiologist noted that X-rays showed a chip fracture of the 
base of one metacarpal.  The Veteran was examined on eight 
occasions in the succeeding three months.  Follow-up X-rays 
in January 1968 showed that the fracture was at the right 
navicular bone and that by April 1968 the fracture had 
completely healed.  There were no notations regarding the 
circumstances of the fall or other injuries or symptoms of 
back or neck pain in any examinations.  

In a September 1968 discharge physical examination, a 
physician noted the Veteran's report that he had fractured 
his right hand in 1967 when he had fallen off a bus.  In his 
medical history questionnaire, the Veteran reported no head 
injuries or recurrent back pain and denied any other 
significant medical history.  The physician noted that the 
treatment for the right wrist fracture produced good results 
with no complications or sequellae.  On examination, he noted 
no head or spine abnormalities.  

In May 1989, the Veteran underwent a VA general medical 
examination.  The examiner noted that the Veteran reported 
experiencing right shoulder pain since an automobile accident 
in 1985.  He noted no symptoms or abnormalities of the neck 
or spine.  

The Veteran received in-patient treatment at a VA facility in 
May to June 1993.  As part of a comprehensive physical 
examination and discharge summary report in July 1993, the 
attending physician noted the Veteran's reports of a 
fractured wrist and a knee injury from falling from a bus in 
1968.  No symptoms of a current back or neck disorder other 
than stress-related neck pain were reported by the Veteran or 
noted by the attending physician.  

In February 2003, a VA treatment record showed the Veteran's 
reports of low back pain for the previous month.  He was 
prescribed medication.  In March 2003, a VA physician noted 
the Veteran's reports of pain in his right lower back 
radiating to his right lower extremity that he had been 
experiencing for the previous month.  X-rays and a magnetic 
resonance image showed moderate degenerative spondylosis with 
narrowing of the disc spaces, facet osteoarthritis, spurring 
at several levels, and disc bulging at two locations.  In 
April 2003, a VA examiner noted on-going diagnoses and 
treatment for osteoarthritis and chronic low back pain. 

In September 2003, a VA examiner reviewed the claims file 
including the service medical records.  He noted the 
Veteran's report of an initial injury to the back from a fall 
from a bus in 1967 and service medical records of treatment 
for a fracture of the right wrist.  The examiner noted the 
Veteran's reports of back and neck pain and stiffness that he 
had reportedly experienced for years.  X-rays confirmed 
degenerative joint disease of the cervical spine and 
degenerative disc disease of the lumbar spine.  Other than 
noting the Veteran's report of the fall in service, the 
physician did not comment on the etiology of the spinal 
disorders.  

In January 2004, a VA primary care physician noted the 
Veteran's reports of persistent lumbar and cervical pain.  
The Veteran had been receiving treatment at a VA pain clinic 
but was discharged as a result of a positive drug screening.  
Primary care records through July 2004 showed continued 
monitoring of the spinal disorders but no changes in 
diagnoses or medication.   

In May 2005, the Social Security Administration granted 
disability benefits for degenerative disc disease and 
osteoarthritis of both knees, effective in April 2003.  The 
SSA adjudicator considered the VA treatment records discussed 
above and an examination by a private orthopedic physician.  
The physician noted the Veteran's report of a fall in 1967 
and the results of VA imaging studies of the lumbar spine.  A 
concurrent X-ray showed lumbar disc disease at L3-4 and mild 
right-sided scoliosis.  The physician diagnosed degenerative 
disc disease of the lumbar spine and noted a significant 
psychological overlay to the Veteran's pain symptoms.  He did 
not comment on the cervical spine or offer an opinion on the 
etiology of either disease.  

The Board concludes that service connection for lumbar 
degenerative disc disease and for cervical degenerative disc 
disease, claimed as neck stiffness, is not warranted because 
the diseases first manifested not earlier than 2003, many 
years after service.  Although service medical records showed 
that the Veteran was treated for a wrist injury following a 
fall in 1967, there is no evidence of any back or neck 
symptoms or treatment for any injury of the back or neck.  No 
symptoms of any back or neck problems were noted on a 
September 1968 discharge examination or in May 1989 and May 
1993 VA examinations.  Accordingly, continuity of symptoms 
since discharge from service is not shown.  In 2003, a VA 
examiner reviewed the claims file and noted his awareness of 
the Veteran's 1967 fall.  However, the examiner made no 
comment on any relationship between the Veteran's current 
degenerative disc disease and any injury or other incident in 
service.  The Board also notes that arthritis of the spine is 
included in the diagnoses set forth earlier, however, there 
is no evidence indicating that the Veteran had arthritis 
either in service or within one year of discharge or that any 
post-service arthritis is related to service.  

The Board acknowledges the Veteran's contention that he 
injured his back and neck in service.  The Veteran is 
competent to report that he fell from a bus.  However, as a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions that the 
fall caused spinal injuries, standing alone, are not 
competent as to the etiology of his current extremity 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA must provide an additional medical examination and opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In this case, there is medical evidence of current 
disabilities.  However, service treatment records and post-
service VA records prior to 2003 are silent for any spinal 
injuries or residual symptoms.  The Board finds that the 
Veteran's description of his injuries in 1967 is inconsistent 
with service treatment records and his own reports at the 
time of his discharge physical examination.  Therefore, as 
there is no credible evidence of spinal injury or disease in 
service, an additional examination and opinion are not 
necessary to decide the claim. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's current cervical and lumbar 
degenerative disc disease first manifested many years after 
service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Migraine Headaches

The Veteran was treated in service on four occasions for 
symptoms of headache.  In March 1966 and August 1966 the 
Veteran was diagnosed with tension headaches and treated with 
medication. In April 1966, an optometrist noted that the 
Veteran experienced headaches without using glasses with a 
current prescription.  In July 1967, an examiner noted 
frontal headache associated with nasal congestion and 
diagnosed sinusitis.  In a September 1968 discharge physical 
examination, the Veteran reported experiencing frequent 
headaches on hot days.  The examiner noted that the Veteran's 
headaches had been treated with good results.  He did note 
that the Veteran's nasal turbinates were moderately swollen 
but found no other abnormalities of the head or sinuses and 
did not diagnose a chronic headache disorder.  

In May 1989, a VA examiner noted no current headache or sinus 
symptoms and noted only a remote possibility of a sinus 
problem.  In a May 1993 statement, the Veteran reported that 
he had experienced migraine headaches in service that caused 
him to seek weekly treatment at sick call.  In a July 1993 
summary report of inpatient VA treatment the previous May and 
June, the attending physician noted the Veteran's reports of 
a history of migraine headaches that started in service but 
that had never been treated.  The physician noted some 
tenderness in the occipital area secondary to neck stress and 
listed migraine headaches on axis III.  

In June 1993, the RO in Los Angeles denied service connection 
for migraine headaches because a chronic condition was not 
shown in the service medical records or from discharge to the 
present.  

In December 2003, Veteran stated that he did not receive the 
decision and submitted a copy of a letter dated in August 
1993 from a VA medical center that responded to his request 
and forwarded records of medical treatment that the Veteran 
had received in 1991 at that facility.  The letter was 
addressed to the Veteran at "general delivery, Biloxi, 
Mississippi."  In an attached statement, the Veteran noted 
that he was residing in Los Angeles at the time.  

In February 1994, the RO in Des Moines, Iowa, informed the 
Veteran at his Los Angeles address that it had assumed 
cognizance of his claim due to an earthquake in California.  
In March 1994, the RO forwarded a February 1994 decision that 
again denied service connection for migraine headaches to the 
Veteran's Los Angeles address (using the incorrect 
designation of "street" in lieu of "place").  A copy was 
annotated for mailing to the Veteran's representative.  The 
RO had reviewed treatment records from 1993 and continued to 
deny service connection for migraine headaches because a 
chronic disorder was not diagnosed in service.  There is no 
evidence that the notice of decision was returned undelivered 
by the U.S. Postal Service.  The Veteran did not express 
disagreement with either decision and the decisions became 
final.  

In April 2003, the RO received the Veteran's petition to 
reopen a claim for service connection for migraine headaches.  
In December 2003, the Veteran stated that his claim should be 
considered on the merits since he never received notices of 
denial in 1993 or 1994.  He stated that he had informed VA 
that he was moving from Los Angeles to Louisiana in December 
1993.  He submitted a computer listing showing that he 
checked in and out of a VA emergency room and mental health 
clinic after approximately two hours in March 1994 and April 
1994 respectively.  The listing does not identify the name or 
location of the facility.  Regardless, standing alone, the 
listing does not establish a change of address for the 
Veteran.  There is no record in the file of a notice of a 
change of address or medical record to show that the Veteran 
was not at his Los Angeles address in March 1994.  
  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

There is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the Veteran and 
the Veteran's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e). Thus, clear evidence is 
required to rebut the presumption of regularity.  Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).

An assertion of non-receipt, standing alone, such as the 
Veteran makes here, does not rebut the presumption of 
regularity.  Id. at 133.  Instead, the Veteran must provide 
additional evidence to corroborate non-receipt, such as an 
addressing error by VA that was consequential to delivery.  
Absent evidence that the Veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  Woods, 14 Vet. App. at 
220.

As a preliminary matter, the Board concludes that VA's 
notification to the Veteran of decisions in 1993 and 1994 
were proper.  The Veteran makes a bare declaration of non-
receipt without providing additional corroborating evidence.  
The record showed that VA mailed the decisions to the Veteran 
at his last known address and to his representative.  Nearly 
ten years elapsed until the next communication from the 
Veteran in April 2003 when he requested that his claim be 
reopened.  Not until December 2003 did the Veteran contend 
that he did not receive the earlier rating decisions that 
denied his claim.  The addressing error in 1994 that used the 
word "street" in lieu of "place" is inconsequential 
because the address was to the same ZIP code and because the 
Veteran had received mail through that postal facility for a 
substantial time.  The Board does not conclude that such 
error would likely cause a failure of delivery.  Moreover, 
there is not indication the mail was returned to VA as 
undeliverable.  As there is no evidence that VA was notified 
of a change of address or that two notifications were 
returned undelivered, the Board concludes that the Veteran 
was properly notified of the denial of his initial service 
connection claim for migraine headaches in 1993 and 1994.   
Therefore, the criteria for new and material evidence to 
reopen a final disallowed claim are applicable.  

Since 1994, the RO received records of VA medical treatment 
starting in February 2002.  In April 2003, a VA examiner 
noted the Veteran's reports of occasional migraine and 
headache but did not diagnose a chronic disorder.  

In September 2003, a VA examiner reviewed the claims file 
including the service medical records.  He noted a history of 
chronic tension headaches and the Veteran's report of 
recurrent headaches at least three times per week that were 
so severe as to cause him to be unable to function.  The 
Veteran reported some relief using over-the-counter 
medication.  Neurological testing showed no cranial nerve 
function or cerebellar deficits.   A concurrent computed 
tomography scan of the head was normal.  Although the 
examiner noted his awareness of the two occasions of 
treatment in service for headache, he did not comment on 
whether a relationship existed between the treatment in 
service and the Veteran's current chronic, severe tension 
headaches.  

In May 2005, an SSA adjudicator noted the August 2003 report 
of a private clinical neuropsychologist.  The psychologist 
noted the Veteran's reports of migraine headaches four times 
per week but did not provide an opinion on the etiology of 
the headaches.  

The RO also received a February 1976 record of VA treatment 
of the Veteran at an unidentified facility.  The examiner 
noted that the Veteran's reports of nasal congestion and 
headache for the previous four days and diagnosed an upper 
respiratory infection.  

The Board also notes that records of substance abuse and 
psychiatric treatment in 1993 and 2003 mention headaches as 
symptoms associated with these disorders.  The treatment 
records are discussed in more detail in the next section.  

The Board concludes that evidence received since the last 
final disallowance of the claim, although new, is not 
material because it does not show a relationship between the 
Veteran's episodic treatment for headaches in service and his 
current headaches and does not raise a reasonable possibility 
of substantiating the claim.  A military physician at the 
time of discharge noted the Veteran's reports of frequent 
headaches on hot days.  The Board notes the Veteran's 
contention in a statement in December 2008 that he received 
narcotic and psychotropic medication in service that was not 
consistent with headache caused by hot days.  However, the 
physician stated that the headaches had been treated with 
good results.  He did not diagnose migraine or any other 
chronic disorder.  On one occasion in 1976, the Veteran was 
treated for headaches associated with nasal congestion.  
Otherwise, there was no evidence of headaches until 1993 when 
a VA physician noted migraine headaches on axis III related 
to neck stress.  The Veteran's assertions that his headaches 
started in service are cumulative of statements he made in 
connection with prior claims.  Accordingly, the new evidence 
presented does not show a relationship to service and is 
therefore not material.  

As there is no new evidence that is material to a 
relationship, if any, between the Veteran's headache episodes 
in service and his current headache disorder, the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim for service 
connection for migraine headaches.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dysthymic and Anxiety Disorders

The Veteran's psychiatric claim is based on an in-service 
personal assault.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a problem of proof of the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities; mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Although this regulation addresses specific claims for post-
traumatic stress disorder, the Veteran contends that his 
claims presented here arise in part from personal assaults 
and discrimination.  Therefore, the Board will consider 
alternate sources of evidence that may corroborate and 
provide probative weight to his contentions.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  
38 C.F.R. § 3.304(f) (2008).

Service treatment records are silent for any symptoms, 
diagnoses, and treatment for any psychiatric disorders in 
service.  The Board notes that the Veteran was medically 
qualified for duties associated with nuclear weapons in April 
1968.  No psychiatric abnormalities were noted on a September 
1968 discharge examination. 

In April 1989, the Veteran received inpatient and domiciliary 
treatment at a VA facility for substance abuse.  The 
attending physician noted the Veteran's reports of an eleven-
year history of crack cocaine abuse and depressive symptoms 
and insomnia associated with substance abuse.  Another 
examiner noted depression associated with sexual orientation 
and a history of sexually transmitted disease.  In May 1989, 
a VA examiner conducted a general medical examination and 
noted no psychiatric disorders.  In May 1993, the Veteran 
stated that in service he had experienced racially motivated 
discrimination in promotion and had difficulty establishing a 
pay allotment to care for his mother.  He further stated that 
the poor treatment he received in service led to substance 
abuse and loss of employment after service.  

In August 2003, a VA psychologist conducted a screening 
interview.  He noted that the Veteran had been counseled by 
providers at the mental health clinic on several occasions in 
the previous July.  The psychologist diagnosed depressive 
disorder, personality disorder, and history of substance 
abuse but deferred a complete evaluation as the Veteran's 
symptoms were not severe at the time.  However, two weeks 
later, the Veteran sought emergency room treatment for an 
anxiety attack following a family argument.  The VA 
psychologist examined the Veteran again and noted his reports 
of sexual abuse in childhood and unwanted sexual encounters 
in service.  

The same month, a private neuropsychologist examined the 
Veteran for the Social Security Administration.  The 
psychologist did not review the service treatment records or 
the complete VA medical file but did note a June 2003 VA 
record that showed ongoing treatment for several physical 
disorders and for depression and substance abuse.  He noted 
the Veteran's reports of a history of anxiety and depression 
since adolescence and physical problems for the previous ten 
to fifteen years.  The psychologist diagnosed depressive and 
anxiety disorders, pain disorder associated with both 
psychological factors and general medical condition, and 
alcohol dependence, in remission.  Notably, the Veteran did 
not report nor did the psychologist note any incidents or 
other aspects of service as factors in the development of the 
mental disorders.   

In September 2003, a VA examination was conducted which noted 
the Veteran's history of VA inpatient treatment for substance 
abuse in 1993 but no other treatment.  He noted the Veteran's 
reports of experiencing sexual trauma in childhood and again 
in basic training in service.  He noted that the Veteran 
displayed moderate symptoms of depression and anxiety 
including guilt regarding his sexual orientation.  The 
Veteran reported experiencing these symptoms over a long time 
but that they had become worse in recent months.  In 
addition, the psychologist noted that the Veteran's reported 
symptoms included lack of sexual desire, irritability, 
difficulty interacting with friends and family, accident- and 
rape-related post-traumatic stress, loneliness, unemployment, 
and financial problems.  After review of several 
psychological tests, the psychologist diagnosed dysthymic, 
anxiety, gender identity, and personality disorders.  

The RO received an October 2003 statement from the Veteran in 
which he contended that the examinations in August and 
September 2003 by the VA psychologist were inaccurate because 
the examiner did not fully record all the incidents described 
by the Veteran during the examination and that the 
psychologist intentionally discredited the claim by 
deliberately downplaying what happened and falsely recording 
the details of the events.  In a November 2003 addendum to 
his earlier report, the VA psychologist noted that he was not 
asked to conduct a posttraumatic stress disorder examination 
but had still referred to the Veteran's reports of sexual 
abuse in service.  In a December 2003 statement, the Veteran 
further described several incidents of homosexual assault in 
recruit training and physical and sexual assault while 
serving in England.  He also stated that he was subject to 
racial discrimination in promotion while stationed in France.  

The Veteran received periodic outpatient VA mental health 
treatment from October 2003 through June 2004.  The examiners 
continued to diagnose dysthymic and anxiety disorders, 
personality disorder, and gender identity disorder with mild 
psychosocial stressors.  The examiners noted that the Veteran 
reported incidences of victimization while in service, but 
examiners also noted other nonservice factors. 

In November 2006, the RO received copies of the Veteran's 
service personnel records including records of 
qualifications, assignments, promotions, and performance 
evaluations.  Following recruit training, the Veteran was 
assigned duties in the security force at Air Force Bases in 
France, England, and Missouri.  He was qualified and served 
in duties involving nuclear weapons on at least one tour of 
duty.  His performance evaluations show above average to 
outstanding performance with no evidence of late promotions 
or negative comments.  The Veteran was commended for his 
prompt action in an emergency and was selected as Airman of 
the Month on one occasion.  Near the end of his enlistment, 
he was recommended for further promotion and reenlistment.  
There is no evidence of any difficulties working or living 
with fellow airmen or any decline in performance that might 
be indicative of the effects of assault or harassment.   

The Board concludes that service connection for dysthymic and 
anxiety disorders is not warranted.  Regrettably, there is no 
evidence in the service treatment, personnel records, or 
alternative records to show that the Veteran actually 
experienced any traumatic or discriminatory events in 
service.  There is no record of physical injuries, symptoms, 
or diagnoses of any psychiatric disorders in service.  The 
Veteran has not indicated that any assaults were reported to 
or investigated by military authorities so that additional 
records could be obtained.  He provided only the names of 
assailants who are unlikely to confirm any events.  
Furthermore, the Board is unable to assign probative weight 
to the Veteran's reports of the incidents because his reports 
are inconsistent with his medical and personnel records 
showing above average or excellent performance.  The earliest 
records of treatment were in 1989 when the Veteran was 
hospitalized for treatment of substance abuse.   

As there is no evidence of a relationship between the 
Veteran's current psychiatric disorders and any verified 
traumatic or discriminatory event in service or any other 
aspect of service, the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied. 

Service connection for a degenerative joint disease of the 
cervical spine is denied. 

A petition to reopen a final disallowed claim for service 
connection for migraine headaches is denied. 

Service connection for dysthymic and anxiety disorders is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


